Citation Nr: 1021521	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied the 
current appellate claims.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons detailed below, the Board finds that further 
development is required with respect to the Veteran's appeal.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with duty to assist.

The Board notes that the Veteran was accorded a VA 
examination of his service-connected PTSD in March 2007.  
However, at his March 2010 hearing, the Veteran indicated 
that this disability had increased in severity since that 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995): see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Moreover, the Veteran criticized the accuracy of the last VA 
examination at the hearing as well.

In view of the foregoing, the Board finds that a new 
examination is warranted to evaluate the service-connected 
PTSD.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

With respect to the TDIU claim, the Board notes that it is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to his PTSD, the Veteran is also service-
connected for diabetes mellitus, type II, evaluated as 20 
percent disabling; cold injury residuals of the left lower 
extremity, evaluated as 30 percent disabling; and cold injury 
residuals of the right lower extremity, evaluated as 30 
percent disabling.  As such, his overall combined disability 
rating is 80 percent.  See 38 C.F.R. § 4.25.  Therefore, he 
does meet the schedular criteria for consideration of a TDIU.  
38 C.F.R. §§ 3.340, 4.16(a).  However, as the development 
deemed necessary for the PTSD may impact the issue of whether 
TDIU is warranted, these issues are inextricably intertwined, 
and the Board will defer adjudication of this case until 
after this development is completed.  Moreover, as 
adjudication of the TDIU claim involves the impact of 
disabilities other than the PTSD, the Board is of the opinion 
that a Social and Industrial Survey would materially benefit 
the resolution of this claim.  

The Board also observes that the Veteran expressed his 
willingness and desire to undergo new examinations, as well 
as a Social and Industrial Survey, at the March 2010 hearing.  
See Transcript p. 11.

Since the Board has determined that a new examination and a 
Social and Industrial Survey are necessary in the instant 
case, the Veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, this appeal is REMANDED for the following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his PTSD since June 2009.  After 
securing any necessary release, the 
AMCV/RO should obtain those records not 
on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review before the examination.  

The examiner should express an opinion as 
to the impact the Veteran's PTSD has on 
his ability to obtain and/or maintain 
substantially gainful employment.

3.  The Veteran should also be afforded a 
VA social and industrial survey to assess 
the Veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report, as 
well as the Social and Industrial Survey, 
to ensure that they are responsive to and 
in compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


